Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 1 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 2 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 3 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 4 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 5 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 6 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 7 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 8 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document     Page 9 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 10 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 11 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 12 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 13 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 14 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 15 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 16 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 17 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 18 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 19 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 20 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 21 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 22 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 23 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 24 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 25 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 26 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 27 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 28 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 29 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 30 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 31 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 32 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 33 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 34 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 35 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 36 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 37 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 38 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 39 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 40 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 41 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 42 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 43 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 44 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 45 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 46 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 47 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 48 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 49 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 50 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 51 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 52 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 53 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 54 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 55 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 56 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 57 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 58 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 59 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 60 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 61 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 62 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 63 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 64 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 65 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 66 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 67 of 68
Case 2:19-bk-11780-ER   Doc 1 Filed 02/20/19 Entered 02/20/19 13:55:02   Desc
                        Main Document    Page 68 of 68
